Citation Nr: 0716884	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1962 to November 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran was scheduled 
for RO hearings in October 2004 and May 2005; he failed to 
appear on both occasions.  In December 2006 the Board 
received additional evidence with a waiver of RO initial 
review.  


FINDINGS OF FACT

The veteran's residuals of a right ankle fracture are 
manifested by X-ray confirmed arthritis and no more than 
moderate limitation of ankle motion, including due to pain, 
fatigability, incoordination, and during flare ups.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's residuals of a right ankle injury.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

A July 2003 letter (prior to the decision on appeal) provided 
the veteran notice of evidence needed to support his claim 
and advised him of his and VA's responsibilities in the 
development of the claim.  This letter also advised him to 
submit relevant evidence in his possession.  While he was not 
provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he is not prejudiced by lack of such notice, as the instant 
decision does not address any effective date matters.  A 
February 2005 statement of the case (SOC) and May 2005 and 
February 2006 supplemental SOCs notified him of what the 
evidence showed, of the governing legal criteria, and of the 
basis for the denial of his claim for increase.  As the 
veteran has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA evaluations in August 2003 and January 
2006.  VA's duty to assist the veteran in the development of 
facts pertinent to his claim is met.  

II.  Factual Background

Service connection for a right ankle fracture, rated 
noncompensable, was granted by a January 1982 rating 
decision.  Pursuant to a June 1991 Board decision, a 
September 1991 rating decision increased the rating to 10 
percent.  
Postservice treatment records from April to September 2003 
show treatment for right ankle sprains and instability.  A 
June 2003 report notes full right ankle range of motion 
(ROM); regular pulses; minimal tenderness and a 1+ anterior 
drawer sign.  The assessment was right ankle instability.  
The veteran was to continue physical therapy; an apex 
arthroses with lateral longitudinal wedge was prescribed.  

In July 2003 the veteran filed a claim seeking an increased 
rating.  He submitted a report of a May 2003 MRI of his right 
ankle which found cystic changes in the distal medial 
malleolus consistent with prior trauma and secondary 
degenerative arthritis.

On August 2003 examination on behalf of VA, the veteran 
complained that his ankle pain increased when he stood over 
60 minutes, climbed stairs, jogged or ran.  He reported that 
he has constant pain, and that he takes pain medication.  He 
reported that he is able to do all of his daily living 
activities without restriction.  Physical examination 
revealed that the veteran's gait and posture were within 
normal limits.  A prominent medial malleolus was noted.  
Dorsiflexion was to 20 degrees with pain, and plantar flexion 
was to 45 degrees with pain.  It was noted that the veteran 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance and incoordination.  Diagnostic studies showed 
heterotrophic calcifications contiguous to the medial 
malleolus with soft tissue thickening consistent with 
posttraumatic changes.  The diagnosis was status 
posttraumatic right ankle changes.

A September 2003 record notes the veteran's complaints of 
right ankle instability and pain.  Physical examination 
revealed tenderness around and posterior to the medial 
malleolus.  He had no pain with resisted inversion of his 
foot.  Anterior drawer sign was 1+.  The assessment was right 
ankle pain, cannot rule out ankle instability.  It was 
recommended that the veteran get a lace up ankle brace and 
that if he obtained no relief from such he would receive 
corticosteroid injections.

On January 2006 VA examination, it was noted that the veteran 
ambulated without assistance.  Marked hypertrophic changes to 
the right medial malleolus were noted.  He was tender to 
palpation at the inferior to the right medial malleolus, to 
the talonavicular joint, and to the plantar calcaneus.  
Dorsiflexion was to 20 degrees and plantar flexion was to 40 
degrees.  Range of motion was accomplished without 
difficulty, complaints of pain, or evidence of fatigue, 
incoordination, weakness or lack of endurance.  There was no 
evidence of instability on drawer testing with the ankle in 0 
or 20 degrees of plantar flexion, nor on pronation and 
supination maneuvers.  X-rays showed right lateral talar dome 
osteochondritis dissecans, with right medial malleolar 
irregularity and hypertrophic changes, spurs and osseous 
loose bodies.  The diagnosis was service-connected right 
ankle fracture, apparently healed in excellent position and 
alignment, with post-traumatic arthritis.  The examiner 
stated that there was no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance.  He stated that the 
veteran's subjective pain appeared to have the greatest 
functional impact.

A November 2006 X-ray continued to show (among other things) 
chronic post-traumatic changes in the medial malleolus.

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

Where two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

There is X-ray evidence of right ankle arthritis, and Codes 
5003-5010 provide that the arthritis is to be rated based on 
limitation of motion.  Code 5271 provides that moderate 
limitation of ankle motion warrants a 10 percent rating, 
while marked limitation warrants a 20 percent rating.  See 
38 C.F.R. § 4.71a.

Even with consideration of such factors as painful motion 
with use, excess fatigability, incoordination and functional 
limitation during flare ups, the evidence does not present a 
disability picture reflective of, or approximating, marked 
limitation of motion so as to warrant a 20 percent rating 
under Code 5271.  Range of motion testing on VA examinations 
has shown no more than slight limitation of motion:  On 
August 2003 VA examination dorsiflexion was to 20 degrees and 
plantar flexion was to 45 degrees and on January 2006 VA 
examination dorsiflexion was to 20 degrees and plantar 
flexion was to 40 degrees (normal ranges of ankle motion are 
20 degrees dorsiflexion and 45 degrees plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II). The veteran is not under active 
treatment for his ankle, and no manifestations that would 
warrant a higher rating are shown.

The veteran complains of right ankle pain, and right ankle 
pain was noted on range of motion testing.  While additional 
functional loss due to pain, fatigue, weakness, and 
incoordination must be considered, here there is no evidence 
of such additional functional loss so as to bring the level 
of impairment to (or approximating) marked limitation of 
motion.  Notably, examiners have stated that the veteran's 
right ankle disability produces little to no functional loss.
In short, the disability picture presented is not one 
consistent with the degree of severity warranting the next 
higher, 20 percent, rating for right ankle disability (and 
does not approximate such a level of severity).  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle injury is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


